United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1503
                         ___________________________

Jeffrey Scott Ratchford; Charles E. Butler; Robert R. Heffernan; Dellemond Cunningham

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 Gladys M. Evans, Program Specialist, Varner Unit, ADC; Barbara Smallwood,
Business Manager, Varner Unit, ADC; James Banks, Warden, Varner Unit, ADC;
          Ray Hobbs, Director, Arkansas Department of Correction

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: August 3, 2012
                               Filed: August 9, 2012
                                   [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Jeffrey Scott Ratchford, Charles E. Butler, Robert R. Heffernan, and
Dellemond Cunningham appeal the district court’s1 interlocutory order denying their
motions seeking injunctive relief and denying their motion for class certification.

       At this time, we have jurisdiction to review only the denial of injunctive relief.
See 28 U.S.C. §§ 1291 (final-judgment rule), 1292(a)(1) (courts of appeals have
jurisdiction from appeals of interlocutory orders from district courts refusing
injunctions); Reinholdson v. Minnesota, 346 F.3d 847, 849 (8th Cir. 2003)
(interlocutory appeal of denial of class certification not proper where plaintiffs did
not seek permission under Fed. R. Civ. P. 23(f) to appeal such denial or invoke any
of recognized exceptions to final-judgment rule).

       We conclude that the district court did not abuse its discretion in denying
appellants injunctive relief, because they failed to demonstrate that they faced a threat
of irreparable harm. See Phelps-Roper v. Troutman, 662 F.3d 485, 488 (8th Cir.
2011) (per curiam) (standard of review); Roudachevski v. All-American Care Ctrs.,
Inc., 648 F.3d 701, 705 (8th Cir. 2011) (factor in determining whether preliminary
injunction should issue is threat of irreparable harm to movant); see also Hartsfield
v. Nichols, 511 F.3d 826, 831-32 (8th Cir. 2008) (to prove violation of right of access
to courts, prisoner must establish state has not provided opportunity to litigate claim,
resulting in actual injury, i.e., hindrance of nonfrivolous and arguably meritorious
underlying legal claim).

      Accordingly, we affirm the denial of injunctive relief. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-